UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 
    

 

— eee ee ee ee xX
UNITED STATES OF AMERICA, 19Cr0193 (DLC)
“Vr ‘ ORDER

1
: . is
RICHARD CASTRO, et al., USDC SDNY /
; DOCUMENT :
Defendants. : ELECTRONICALLY FILED
ee 5 [oc |
DENISE COTE, District Judge: DATE FILED: _4 to2-0

 

 

 

IT IS HEREBY ORDERED that sentencing is scheduled for
June 4, 2020 at 11:00 a.m. in Courtroom 18B, 500 Pearl Street.

IT IS FURTHER ORDERED that the Government’s submission
regarding sentence shail be due May 21 and the defendant’s
submission shali be due May 28. Counsel shail provide one (1)
courtesy copy of their submissions to the Court by mail or

delivery to the U.S. Courthouse, 500 Pearl Street, New York, NY.

Dated: New York, New York
April 9, 2019

      

DENISE COTE

United States District Judge

 

 
